Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about August 29, 2007, which, on the court’s own motion, dismissed the petition seeking a change of custody, unanimously affirmed, without costs.
Petitioner failed to demonstrate any change in circumstances that would warrant modification of the prior order granting custody to respondent (see Matter of Patricia C. v Bruce L., 46 AD3d 399 [2007]). Contrary to her contention, the record reflects that, despite ample opportunity to do so, petitioner failed to present credible evidence to support her allegations against respondent and that the court had sufficient evidence on which to determine that a change of custody was not in the best interests of the child. In the absence of the necessary evidentiary showing, the court was not required to hold a hearing (id.).
In view of petitioner’s failure to avail herself of the opportunities she was given to retain counsel, after refusing the court’s offers to appoint counsel and stating that she preferred to retain counsel of her own choosing, the court properly declined to appoint counsel (see Matter of Adams v Bracci, 61 AD3d 1065, 1066 [2009], lv denied 12 NY3d 712 [2009]). Concur—Andrias, J.P., Friedman, Renwick, Richter and Manzanet-Daniels, JJ.